     Case 2:20-cv-04086-CJC-JPR Document 10 Filed 07/14/20 Page 1 of 1 Page ID #:42



 1
 2
                                                          JS-6
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT
 8
                          CENTRAL DISTRICT OF CALIFORNIA
 9
10
      TRAYSHAWN McGRUDER,               ) Case No. CV 20-4086-CJC (JPR)
11                                      )
                         Plaintiff,     )
12                                      )          J U D G M E N T
                    v.                  )
13                                      )
      COUNTY OF LOS ANGELES,            )
14                                      )
                         Defendant.     )
15                                      )
                                        )
16
17         Pursuant to the Order Dismissing Actions with Prejudice for

18 Failure to Prosecute, IT IS HEREBY ADJUDGED that this action is
19 dismissed with prejudice.
20
21
22 DATED:        July 14, 2020
                                         CORMAC
                                          ORMAC J. CARNEY
23                                       U.S. DISTRICT JUDGE

24
25
26
27
28
